NO. 07-07-0413-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                         PANEL A

                                    MAY 7, 2008
                          ______________________________

                                JESUS JARO, APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE
                        _________________________________

          FROM THE 252ND DISTRICT COURT OF JEFFERSON COUNTY;

                  NO. 96856; HONORABLE LAYNE WALKER, JUDGE
                        _______________________________


Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                                MEMORANDUM OPINION


       Appellant Jesus Jaro appeals from the judgment revoking his deferred adjudication

community supervision, adjudicating him guilty of the offense of aggravated assault and

sentencing him to eleven years of confinement in the Institutional Division of the Texas

Department of Criminal Justice. Appellant's attorney has filed a brief in compliance with

Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), and certifies that

there are no non-frivolous issues to appeal. Agreeing with appointed counsel’s conclusion

the record fails to show any arguably meritorious issue that could support the appeal, we

affirm the trial court’s judgment.
       In March 2006, appellant was indicted for aggravated assault with a deadly

weapon.1 In January 2007, pursuant to a plea agreement, appellant plead guilty as

charged in the indictment, and, in February 2007, received deferred adjudication

community supervision for a period of five years, and a fine of $1000. Appellant’s deferred

adjudication was conditioned on his compliance with specified terms and conditions.


       In July 2007, the State filed a Motion to Revoke Unadjudicated Probation, alleging

two violations of the terms of appellant’s deferred adjudication community supervision.

This motion was heard by the court in September 2007. Appellant plead ”true” to the first

of the State’s allegations. The court heard evidence from appellant that he failed to report

as required by the terms of his community supervision.


       Based on appellant’s plea of “true,” the court revoked appellant’s community

supervision, adjudicated appellant guilty of aggravated assault as alleged in the March

2006 indictment and assessed appellant’s punishment at eleven years of confinement in

the Institutional Division. The court certified appellant’s right of appeal, and he timely filed

notice of appeal.2



       1
        See Tex. Penal Code Ann. § 22.02 (Vernon 2003). This offense is a second
degree felony punishable by imprisonment in the institutional division for any term of not
more than 20 years or less than 2 years and a fine not to exceed $10,000. Tex. Penal
Code Ann. § 12.33 (Vernon 2003).
       2
         Effective June 15, 2007, the legislature amended article 42.12, section 5(b) of the
Code of Criminal Procedure to omit the former provision that no appeal may be taken from
a trial court’s determination adjudicating deferred guilt and to provide that an appellate
court can review a trial court’s revocation of deferred adjudication in the same manner as
a revocation hearing in which the trial court had not deferred an adjudication of guilt. Tex.
Code Crim. Proc. Ann. art. 42.12, § 5(b) (Vernon Supp. 2007). Because appellant was
adjudicated guilty after the June 15, 2007 effective date, an appeal may be taken from this
determination.

                                               2
       Thereafter, appellant's appointed appellate counsel filed a motion to withdraw and

a brief in support pursuant to Anders in which she certifies that she has diligently reviewed

the record and, in her professional opinion, under the controlling authorities and facts of

this case, there is no reversible error or legitimate grounds on which a non-frivolous appeal

arguably can be predicated. The brief discusses the procedural history of the case and the

proceedings in connection with the motion to adjudicate guilt. Counsel discusses the

applicable law and sets forth the reasons she believes there are no arguably meritorious

issues on which to appeal. Counsel has certified that a copy of the Anders brief and

motion to withdraw have been served on appellant, and that counsel has advised appellant

of his right to review the record and file a pro se response. Johnson v. State, 885 S.W.2d
641, 645 (Tex.App.--Waco 1994, pet. ref'd). By letter, this Court also notified appellant of

his opportunity to submit a response to the Anders brief and motion to withdraw filed by his

counsel. Appellant has not filed a response. The State has filed a response indicating its

agreement with counsel’s conclusion.


       In conformity with the standards set out by the United States Supreme Court, we will

not rule on the motion to withdraw until we have independently examined the record.

Nichols v. State, 954 S.W.2d 83, 86 (Tex.App.–San Antonio 1997, no pet.). If this Court

determines the appeal has merit, we will remand it to the trial court for appointment of new

counsel. See Stafford v. State, 813 S.W.2d 503, 511 (Tex.Crim.App.1991).


       In her brief, counsel notes the possibility that appellant might argue he had received

ineffective assistance of counsel in these proceedings. See Strickland v. Washington, 466
U.S. 668, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984) and Hernandez v. State, 726 S.W.2d 53,

57 (Tex.Crim.App. 1986) (establishing standard for effective assistance of counsel). We

                                             3
agree with counsel that the record contains no support for such a contention. We also

agree with counsel the record provides no reason to doubt that appellant freely, knowingly,

and voluntarily entered his plea of “true” to the first allegation contained in the State’s

motion to revoke. A plea of “true” to even one allegation in the State’s motion is sufficient

to support a judgment revoking community supervision. Cole v. State, 578 S.W.2d 127,

128 (Tex.Crim.App. 1979); Lewis v. State, 195 S.W.3d 205, 209 (Tex.App.–San Antonio

2006, pet. denied).


       Our review convinces us that appellate counsel conducted a complete review of the

record. We have also made an independent examination of the entire record to determine

whether there are any arguable grounds which might support the appeal from the

revocation, adjudication of guilt and sentence.       We agree it presents no arguably

meritorious grounds for review. Accordingly, we grant counsel's motion to withdraw3 and

affirm the judgment of the trial court.




                                          James T. Campbell
                                              Justice
Do not publish.




       3
        Counsel shall, within five days after the opinion is handed down, send her client
a copy of the opinion and judgment, along with notification of the defendant’s right to file
a pro se petition for discretionary review. See Tex. R. App. P. 48.4.

                                              4